Citation Nr: 0729076	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for residuals of a head 
injury or brain concussion.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the veteran's claims 
for service connection for asbestosis, a left knee 
disability, recurring skin rashes, and for PTSD.  This 
decision was issued to the veteran and his service 
representative in May 2003.  He disagreed with this decision 
in May 2003.  In June 2003, the veteran withdrew his claim 
for service connection for asbestosis.  See 38 C.F.R. 
§ 20.204.  

When he filed his VA Form 9 at the RO in July 2004, the 
veteran limited his appeal to his claim for service 
connection for PTSD.  Accordingly, the veteran's claims for 
service connection for a left knee disability and recurring 
skin rashes are deemed withdrawn.  See 38 C.F.R. § 20.204.

In June 2006, the Board remanded this appeal to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  This remand was signed by a Veterans 
Law Judge who subsequently retired from the Board.  As the 
veteran is claiming service connection for PTSD and an 
organic brain disease due to a head injury and both matters 
have been developed for appellate review, the issues are as 
styled on the title page of this decision. 


FINDINGS OF FACT

1.  The veteran's service medical records show that he 
sustained a brain concussion but the preponderance of the 
evidence is against any current residuals of an in-service 
head injury.

2.  The veteran did not engage in combat with the enemy 
during service and, while there is competent evidence of a 
diagnosis of PTSD, albeit conflicting, the record does not 
confirm any of his alleged in-service stressors.  


CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of a head injury 
is not warranted.   38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).  

2.  Service connection for PTSD is not warranted.   
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2002 and June 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸ 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO 
also provided the veteran and his service representative with 
notice of the Dingess requirements in June 2006.  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the April 2002 VCAA notice 
was provided prior to the April 2003 RO decision that is the 
subject of this appeal.  The Board observes that the Dingess 
notice was post-decisional (i.e., after the April 2003 RO 
decision that is the subject of this appeal).  However, the 
veteran's claim was readjudicated in a June 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, service personnel records, a completed PTSD 
Questionnaire, private treatment records, and VA medical and 
psychiatric records, including VA examination reports.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  In April 2005, the veteran notified VA 
that he had no further information or evidence to submit in 
support of his claim.  In January 2006, the Joint Services 
Records Research Center (JSRRC) (formerly the Center for Unit 
Records Research (CURR)) notified VA that the veteran's 
claimed in-service stressor was not verified.  The veteran 
was offered the opportunity to testify in support of his 
claim at a Board hearing, although he declined to do so.  
Pursuant to the Board's June 2006 remand, the veteran also 
was provided with March 2007 VA brain and spinal cord and 
mental disorders examinations, which, when considered with 
the other evidence of record, are adequate to resolve the 
question of whether he has any residuals of an in-service 
brain injury.  Thus, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Factual Background

A review of the veteran's service medical records indicates 
that he reported no relevant medical history at his 
enlistment physical examination in August 1964.  Clinical 
evaluation was completely normal.

A "Report of Medical Treatment, Hospitalization, And Allied 
Services" dated on March 9, 1965, and included in the 
veteran's service medical records shows that, while he was on 
authorized liberty on January 8, 1965, the veteran drove off 
of the end of a bridge and was taken to a private hospital 
emergency room.  He was diagnosed with a brain concussion and 
scalp laceration and was treated for these injuries at a 
private hospital.

No medical history was obtained from the veteran at his 
separation physical examination in September 1967.  Clinical 
evaluation was completely normal with the exception of scars 
on the left lower leg and left eyebrow.

The veteran's service personnel records show that his 
assignments included duty aboard U.S.S. STONE COUNTY from 
November 1965 to October 1967.  The veteran was authorized to 
wear 1 Bronze Star on his Vietnam Service Medal for duty 
aboard U.S.S. STONE COUNTY during the period of June to 
October 1966.  On a "Report of Enlisted Performance 
Evaluation" dated in September 1967, the veteran's 
commanding officer stated that the veteran "is a good worker 
but does not always think clearly when performing his 
assigned duties."

In response to a request for the veteran's medical records, 
the VA Medical Center in Loma Linda, California notified the 
RO in March 2003 and February 2004 that no records were 
available.

A review of the veteran's post-service private treatment 
records shows that, on outpatient evaluation on June 24, 
1999, the veteran complained of "declining mental 
abilities."  He gave a history of being involved in a truck 
accident on November 28, 1995, and following a nerve block 
injection in February 1999, he was "severely mentally 
incapacitated for 5 days."  The veteran "has not been the 
same since."  His short-term memory was severely impaired.  
The veteran was in Vietnam and had "no serious problems 
consistent with PTSD."  He had been married to his wife for 
30 years and had 2 grown children.  Mental status examination 
of the veteran showed fair grooming, normal thoughts, normal 
speech, full orientation, impaired memory, and no suicidal or 
homicidal ideation, intent, or plan.  The impression was mood 
disorder due to medical condition.

On outpatient treatment on June 29, 1999, the veteran 
complained of fragmented sleep, early morning awakening, 
decreased concentration and energy, and flashbacks to active 
service in Vietnam.  The private examiner stated that the 
veteran was a vague historian.  The veteran's wife reported 
that the veteran had been injured in a truck accident in 
November 1995.  She stated that he "hasn't been right" with 
short-term memory impairment and confusion.  Prior to his 
accident, the veteran had worked as a truck driver for 
30 years and stated that his work "went well before 
injury."  Mental status examination of the veteran showed 
poor grooming, normal thoughts, impoverished speech, no 
suicidal or homicidal ideation or plan, normal motor skills, 
and impaired memory.  The diagnoses included cognitive 
disorder, not otherwise specified, and depression, not 
otherwise specified.

On outpatient treatment in January 2001, the veteran stated 
that he had been medically retired in 1995 for reflex 
sympathetic dystrophy.  He had no current complaints and was 
still followed by mental health providers for depression.  He 
had been off of his psychiatric medication for 2-3 months and 
was doing well.  The assessment included depression.

On outpatient treatment in April 2002, the veteran confirmed 
experiencing PTSD symptoms for the past 10 years.  He was 
somewhat disoriented.  

The veteran received regular outpatient treatment in 2003 for 
his psychiatric complaints.  For example, on private 
outpatient treatment in September 2003 with A.R., M.D. (-
initials used to protect privacy) (Dr. A.R.), he complained 
of "a lot of nightmares and flashbacks."  No psychotic 
symptoms were present.  Mental status examination of the 
veteran showed no suicidal or homicidal ideation. The 
diagnoses were PTSD and depression, not otherwise specified.  

In a February 2004 letter, Dr. A.R. stated that the veteran 
had been under psychiatric care since July 1999.  It was 
noted that the veteran suffered from PTSD secondary to active 
service in Vietnam and also had been diagnosed with 
depressive disorder, not otherwise specified.

In July 2004, the veteran provided a letter describing his 
claimed in-service stressors.  The veteran stated that, while 
unloading supplies at Chu Lai, Vietnam, in June 1966, there 
was an equipment malfunction and "I thought I killed the 
bowman" on his ship.  While unloading supplies at Da Nang, 
Vietnam, in July 1966, the veteran stated, "I saw people 
being shot at," and that a fellow service member was killed 
on that date.  While ferrying supplies aboard U.S.S. STONE 
COUNTY between July and September 1966, the veteran believed 
that he had been shot at and "this scared the hell out of 
me."  He also stated that his boat took on "bleeding and 
dead bodies that had been shot up [and] were in the water and 
on the shore."  The veteran stated further that his 
September 1967 evaluation was prompted by trauma and stress 
that he had seen while on active duty.  

In April 2005, the veteran submitted a completed PTSD 
Questionnaire in support of his claim.  He contended that 
U.S.S. STONE COUNTY had been deployed in "heavy fire zones" 
containing Vietcong and North Vietnamese Army units and that 
he had been engaged in "heavy fighting" at Chu Lai and Da 
Nang, Vietnam, in 1965-66.  

On VA outpatient treatment in July 2005, the veteran 
complained of nightly nightmares about Vietnam and a truck 
roll-over accident he was involved in 1995, from which he 
sustained serious nerve damage.  His dreams began when he 
returned from Vietnam.  He had extreme difficulty when 
discussing his dreams and was unable to discuss their content 
in any detail, becoming choked up and exhibiting significant 
psychomotor agitation during the mental health interview.  He 
also complained of flashbacks "where he swings his hands 
around" and some times heard screaming or saw shadows or 
faces from Vietnam.  He had been anxious and nervous on a 
daily basis since he returned from Vietnam.  The veteran had 
been depressed on a daily basis since he became disabled in 
1995.  He reported a history of suicidal ideation with an 
attempted suicide in 1995.  The veteran denied any history of 
head injuries, including as a result of his roll-over 
accident in 1995.  He also reported a history of illicit drug 
use, including methamphetamine.  Additional history obtained 
from the veteran including being involved in search and 
rescue operations and supply during active duty in Vietnam.  
He denied any problems during service.  He worked as a truck 
driver for 32 years prior to his post-service accident in 
1995.  It was reported upon mental status examination of the 
veteran in July 2005 that he showed psychomotor agitation, 
low volume speech in normal rate and rhythm, normal thoughts, 
no suicidal or homicidal ideation or plan, visual illusions 
that involved "sometimes" seeing shadows or faces, auditory 
illusions that involved hearing screaming during flashbacks, 
and full orientation.  The veteran's Global Assessment of 
Functioning (GAF) score was 53, and his highest GAF score in 
the past year was 54.  The diagnoses included PTSD.

Following VA outpatient evaluation in December 2005, the 
impression was chronic PTSD.

In response to VA's request for verification of the veteran's 
claimed in-service stressors, JSRRC notified the RO in 
January 2006 that it had reviewed the 1966 command history 
for U.S.S. STONE COUNTY.  This history stated that from 
July 21 to September 20, 1966, U.S.S. STONE COUNTY operated 
between Da Nang and Chu Lai, Vietnam, carrying cargo in 
support of military efforts in the I Corps Tactical Zone.  
The history stated further that U.S.S. STONE COUNTY 
encountered no enemy action during this period "although the 
possibility of attack was ever-present."

On VA brain and spinal cord examination in March 2007, the VA 
examiner stated that the veteran "can provide essentially no 
information regarding medical history.  His wife attends the 
examination, and her comments are also quite vague, 
indistinct, and imprecise in relation to chronology.  Neither 
of the attendees can provide information regarding 1965 head 
trauma and concussion."  The VA examiner reviewed the 
veteran's medical records, noting that he drove a truck off 
of a bridge in 1965.  "There are no comments regarding 
duration of lost consciousness or other abnormalities." 
There was no evidence that the veteran sustained any injury 
that changed his usual activities.  Physical examination 
showed that his speech was soft "to the point of 
unintelligibility" and variable, explosive momentarily and 
then soft, no primary language abnormality, full orientation 
with great effort, intact ocular motility, no nystagmus or 
dysmetria, normal pupils, a symmetrical face at rest, intact 
hearing, involuntary frontalis contraction, wide opening eyes 
and blepharospasm, widely open mouth and closure, sensory 
examination was difficult to perform because of complaints of 
hypersensitivity in the hands, symmetrical muscle strength in 
the upper extremities but a poor effort during testing, 
constant hand movement, fidgeting, and tremulous movements, 
somewhat slow ambulation, no ataxia, and no motor asymmetry.  
The VA examiner stated, "It is evident that an incident 
characterized by 'concussion' in 1965 would have no 
connection to the [veteran's] mental status at this time."  
This examiner also stated that it would be unreasonable to 
suggest that the veteran's in-service concussion had evolved 
in to PTSD.  Finally, the VA examiner concluded that the 
veteran's concussion "had no connection" to the veteran's 
current psychiatric problems.  The diagnoses included complex 
movement disorder characterized as tardive dyskinesia and 
tremor, a clinical picture compatible with a diagnosis of 
Huntington's chorea, and a chronic vascular injury and 
circuitry damage from a combination of alcohol and 
amphetamine abuse.

On VA mental disorders examination in March 2007, the veteran 
complained of recurrent and intrusive thoughts, flashbacks, 
and nightmares.  The VA examiner reviewed the veteran's 
claims file.  The veteran had been married to his wife for 
38 years and had lived in the same house for 13 years.  The 
veteran described his in-service stressors as seeing body 
parts floating in the river and hearing gunshot while 
delivering supplies during active duty in Vietnam.  "He also 
reports an incident that while unloading supplies on a dock 
he thought he may have injured a Marine while offloading a 
container with a crane...Evidently the Marine was not injured 
and this event turned out to not have any significant 
negative consequences."  The veteran also described his in-
service stressors as hearing gunshots at night and seeing 
light flashes and bombs going off.  He reported the smell of 
people dying and blood in the air.  Following service, he 
worked as a truck driver until an accident in 1995.  Mental 
status examination of the veteran showed goal-directed 
thoughts, full orientation, and psychomotor behavior 
significant for pill rolling movements with his hands and 
shaking of his leg.  The veteran's GAF score was 50.  The VA 
examiner stated that all cognitive testing results were 
considered invalid as a result of the veteran's failure to 
give adequate effort in testing.  The impression was 
provisional PTSD.

Law & Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In 
such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  Residuals of a brain concussion, to include an 
acquired psychiatric disorder claimed as PTSD, are not among 
the diseases listed.

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection; instead, they ease the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service but not a basis to link the injury 
etiologically to the current condition.  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Analysis

                                                  I. Organic 
Brain Disease

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of an in-service head injury or brain concussion.  
The veteran's service medical records show that he was 
treated for a brain concussion at a private hospital while on 
active duty.  However, the medical evidence does not show any 
residuals of a brain concussion upon the separation 
examination or for decades thereafter and, as explained in 
more detail below, the competent opinion evidence weighs 
against the claim that the veteran has current residuals of 
an in-service head injury, to include organic and psychiatric 
impairment.

The veteran's service medical records show that, in January 
1965, he was treated for a brain concussion at a private 
hospital after driving a car off a bridge while on authorized 
leave from active service.  However, as the VA examiner noted 
on VA brain and spinal cord examination in March 2007, there 
is no record that the veteran lost consciousness or 
experienced any other abnormalities as a result of this in-
service accident.  The recent VA brain and spinal cord 
examiner also found no evidence that the veteran sustained 
any injury as a result of this accident that changed his 
usual activities.  Further, there is no reference to this 
accident or any residuals of a head injury or brain 
concussion in service medical records dated subsequent to 
January 1965, to include the report of separation from 
service examination.  

The post-service medical evidence shows that the veteran was 
treated for complaints of cognitive difficulties beginning in 
June 1999, more than 30 years after service separation in 
October 1967, when he was diagnosed with a cognitive 
disorder.  None of the veteran's post-service treating 
examiners related his cognitive disorder to any incident of 
or finding recorded during active service.  Following a 
review of the veteran's claims file, to include the service 
medical records, and a comprehensive examination of the 
veteran, the VA brain and spinal cord examiner concluded in 
March 2007 that the veteran's in-service brain concussion 
"had no connection" to his current medical problems.  There 
is no competent contrary opinion of record as to the 
contended relationship between the veteran's in-service brain 
concussion and any current residuals.

In view of the foregoing, the Board finds that the veteran's 
service medical records show that he sustained a brain 
concussion but the preponderance of the evidence is against 
any current residuals of an in-service head injury.  
Accordingly, service connection for claimed residuals of a 
head injury is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  
I
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



                                                           
II.  PTSD

The veteran's service personnel records show that he served 
in Vietnam aboard U.S.S. STONE COUNTY.  Contrary to the 
veteran's repeated assertions, however, there is no objective 
evidence that he "engaged in combat with the enemy" such 
that his lay testimony, alone, can establish the occurrence 
of his claimed in-service stressors.  The veteran's service 
personnel records, including his DD 214, show no awards or 
decorations for combat service.  The veteran also has not 
provided any satisfactory lay evidence that could be 
consistent with the circumstances of his asserted combat 
service.  Accordingly, in the absence of objective evidence 
of combat service, the Board finds that 38 U.S.C.A. § 1154(b) 
does not apply in this case.  Accordingly, in the absence of 
objective evidence of combat service, the Board finds that 
38 U.S.C.A. § 1154(b) does not apply in this case.  It is 
pertinent to note that, with respect to the veteran's alleged 
in-service duties and experiences, the private examiner in 
June 1999 and two different VA examiners in July 2005 and 
March 2007 all noted that the veteran was either a poor or 
vague historian.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The medical evidence shows that the veteran was not treated 
for any psychiatric complaints, to include PTSD, until June 
1999, when he was diagnosed with a mood disorder.  He was 
treated for (unspecified) PTSD symptoms in April 2002.  The 
Board acknowledges that Dr. A.R. diagnosed PTSD in 2003 and 
subsequently related it to the veteran's active service in a 
statement dated in February 2004.  It is not clear whether 
this physician had access to or reviewed the veteran's claims 
file, to include the service medical records and service 
personnel records, prior to offering his opinion.  
In any event, there is no credible supporting evidence that 
the veteran's claimed in-service stressors actually occurred.  
The veteran has asserted that U.S.S. STONE COUNTY was 
involved in heavy enemy fighting while making supply runs 
between Chi Lai and Da Nang, Vietnam, from July to September 
1966.  However, pursuant to a VA request, JSRRC notified VA 
in January 2006 that, although U.S.S. STONE COUNTY was 
involved in delivering supplies between Chu Lai and Da Nang, 
the ship's command history for 1966 stated that the ship had 
not encountered any enemy action from July to September 1966.  
The veteran's lay testimony is insufficient to establish the 
incurrence of his claimed in-service combat stressors.  See 
Moreau and Dizoglio, both supra.  The RO determined that the 
veteran's other claimed in-service stressors (dead bodies 
floating in the river, hearing a fellow service member 
screaming or gunshots at night, seeing light flashes and 
bombs going off, the smell of people dying and blood in the 
air) are too vague to be capable of verification by JSRRC.  
The Board agrees that without more specific details, these 
alleged incidents cannot be verified.  That is, generally 
anecdotal incidents such as the veteran's alleged events are 
not researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i) (2006).  Absent objective evidence 
supporting the veteran's claimed in-service stressors, any 
diagnosis of PTSD based on such alleged incidents cannot 
establish either that they occurred or that his PTSD is 
related to active service.

Even assuming without deciding that an in-service stressor 
occurred, also weighing against Dr. A.R.'s February 2004 
opinion are the opinions of the VA examiners in March 2007.  
Both of the VA clinicians who saw the veteran in March 2007, 
unlike DR. A.R., had access to and reviewed the veteran's 
claims file, to include his service medical records.  As 
noted elsewhere, these examiners noted in their separate 
examination reports that the veteran and his wife were vague 
and unreliable or extremely poor historians who provided no 
information regarding the veteran's medical history or the 
chronology of in-service and post-service treatment for his 
cognitive and psychiatric complaints.  Following a review of 
the veteran's claims file and comprehensive physical 
examination of the veteran, the VA examiner stated that it 
would be unreasonable to suggest that the veteran's in-
service concussion had evolved in to PTSD.  On VA mental 
disorders examination in March 2007, the VA examiner noted 
that, in spite of the veteran's repeated assertions that a 
fellow service member was killed while operating a crane, 
this claimed in-service stressor had not resulted in any 
serious consequences since no one had been injured by the 
veteran while he was operating the crane.  Following a review 
of the veteran's claims file and comprehensive mental status 
examination of the veteran, the VA mental disorders examiner 
in March 2007 offered a provisional diagnosis of PTSD 
(emphasis added) because of the veteran's failure to give 
adequate effort in testing rendered invalid all cognitive 
testing results.  Again, even assuming without conceding that 
one or more of the alleged in-service stressors actually 
occurred, because both VA examiners in March 2007 had access 
to and reviewed the veteran's claims file, including the 
veteran's service medical records, prior to offering their 
separate opinions, the Board finds that the March 2007 
opinions are more probative than Dr. A.R.'s February 2004 
opinion on the issue of whether the veteran's PTSD is related 
to active service.

As to the veteran's assertion of a causal link between the 
in-service head injury and PTSD, the Board finds that, as a 
lay person, he is not competent to opine on medical matters 
such as the etiology of medical or psychiatric disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, supra.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b).  
However, there is no approximate balance of positive and 
negative evidence that otherwise warrants a more favorable 
decision.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for residuals of an in-
service head injury or brain concussion is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


